                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JACKSON SUPPLY COMPANY,                       )
                                              )
       Plaintiff,                            )
                                              )
          v.                                  ) CIVIL ACTION 19-0150-WS-C
                                              )
7 GENERAL CONTRACTING, INC.,                 )
etc., et al.,                                )
                                             )
       Defendants.                           )

                                           ORDER

       This matter is before the Court on the plaintiff’s motion for summary judgment.
(Doc. 32). The parties have filed briefs and evidentiary materials in support of their
respective positions, (Docs. 32-33, 37-39), and the motion is ripe for resolution.
       The plaintiff sold materials to the predecessors of the entity defendant (“7
General”) pursuant to certain trade credit applications (“the TCAs”). Defendants Toni
Mason (“Toni”) and Tally White (“White) executed personal continuing guaranties
guaranteeing payment of sums coming due under the TCAs. The account fell into
arrears, and in November 2016 the plaintiff filed suit against Toni, White and the entity
defendant’s predecessor. Jackson Supply Co. v. Development Consulting, Inc., Civil
Action No. 16-0563-KD-C. The parties entered a forbearance and settlement agreement
(“the Agreement”), which established a sum to be paid by the defendants and a schedule
for such payments. The entity defendant’s president (“Heath”) signed a personal
guaranty of the defendants’ obligations under the Agreement. With these documents in
hand, the parties stipulated to dismissal of the lawsuit without prejudice.
       The defendants for a time made the monthly payments required by the Agreement
as amended but ceased doing so in February 2019. This action followed. Count One
asserts a claim for breach of contract: against 7 General for breach of the TCAs, and
against Toni and White for breach of their guaranties regarding the TCAs. Count Two
asserts a claim against 7 General for unjust enrichment. Count Three asserts a claim
against 7 General, Toni and White for breach of the Agreement, and Count Four asserts a
claim against Heath for breach of his guaranty. The plaintiff seeks summary judgment
with respect to Counts One, Three and Four.1
       With respect to Counts Three and Four, the plaintiff’s uncontroverted evidence
establishes the existence and contents of a contract between the plaintiff and each
defendant. The uncontroverted evidence likewise establishes these defendants’ breach of
those contracts. These defendants admit their liability under the Agreement and Heath’s
guaranty and dispute only the amount of interest owed. (Doc. 10 at 4-5; Doc. 11 at 3-4;
Doc. 32-3 at 3; Doc. 32-5 at 1).
       The uncontroverted evidence establishes the principal amount owed for breach of
the Agreement and Heath’s guaranty as $211,817.15, which the defendants admit is
correct. (Doc. 33 at 2; Doc. 37 at 1; Doc. 38 at 1). The parties initially disputed the
calculation of interest, but the plaintiff has accepted the defendants’ position that simple
(not compound) interest at the rate of 1.5% per month runs from the February 2019 date
of breach (not from the Agreement’s execution in January 2017). (Doc. 37 at 3-4; Doc.
39 at 2-3). The parties have not, however, presented a calculation of the correct amount
of interest, and the Court declines to enter judgment without it.
       The Agreement and Heath’s guaranty provide for an award of attorney’s fees. The
plaintiff seeks leave under Rule 54(d) to file a post-judgment motion for such fees. (Doc.
32 at 3). As the Court has explained in previous cases, the contractual nature of the


       1
         The plaintiff’s motion is thus one for partial summary judgment. However, the plaintiff
considers its unjust enrichment claim “resolved” if it obtains summary judgment as to the other
claims. (Doc. 33 at 9 n.3).

       Although the plaintiff purports to seek summary judgment as to Count One, its argument
focuses exclusively on Counts Three and Four. Because the plaintiff has not addressed Count
One (including without limitation the question whether the Agreement works a novation or
otherwise negates relief under the TCAs and accompanying guaranties), it cannot receive
summary judgment as to this claim.

                                               2
plaintiff’s claim for such fees precludes a post-judgment award. E.g., Wells Fargo Bank
v. Raymond & Associates, LLC, 2015 WL 772137 at *3 (S.D. Ala. 2015).
       For the reasons set forth above, the plaintiff’s motion for summary judgment is
denied as to Count One and is granted in part as to Counts Three and Four. The
principal amount of liability under Counts Three and Four is established as $211,817.15.
The plaintiff’s entitlement to interest under Counts Three and Four is established, with
the amount to be determined as 1.5% per month simple interest, running from the
February 2019 breach until entry of judgment, with post-judgment interest at the statutory
rate. To the extent the plaintiff seeks a greater award of pre-judgment interest, its motion
is denied.
       The parties are ordered to confer in an effort to reach agreement regarding: (1)
the dollar amount of interest to be awarded (within the parameters established above); (2)
the dollar amount of attorney’s fees to be awarded; (3) the dollar amount of costs to be
awarded; (4) resolution of Counts One and Two; (5) the form of judgment; and (6)
anything else required to bring this matter to final resolution. The parties are ordered to
file their joint statement regarding these matters on or before January 13, 2020.


       DONE and ORDERED this 23rd day of December, 2019.


                                                 s/ WILLIAM H. STEELE
                                                 UNITED STATES DISTRICT JUDGE




                                             3
